Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-62880-CIV-SINGHAL/VALLE

   MHG HOTELS, LLC,

          Plaintiff,

   v.

   STUDIO 78, LLC,

        Defendant.
   _____________________________________/

   STUDIO 78, LLC,

          Third-Party Plaintiff
   v.

   PROMUS ENGINEERING LLC and
   PALMER ENGINEERING COMPANY,

        Third-Party Defendants.
   _____________________________________/

                       OMNIBUS ORDER ON DISPOSITIVE MOTIONS

          THIS CAUSE is before the Court on three motions: (1) Defendant Studio 78, LLC’s

   Amended Motion for Final Summary Judgment on the Issue of Standing or, Alternatively,

   for Partial Summary Judgment on Count II (“Studio 78’s Amended MSJ”) (DE [99]); (2)

   Third-Party Defendants Promus Engineering LLC and Palmer Engineering Company’s

   (collectively, “Engineers”) Motion for Summary Judgment or, Alternatively, for Partial

   Summary Judgment (“Engineers’ MSJ”) (DE [100]); and (3) Plaintiff MHG Hotels, LLC’s

   Motion to Strike (“MHG’s Motion to Strike”) (DE [120]). The Court has also considered all

   the responses and replies to these motions and the statements of material facts. See

   (DE [113], [118], [119], [122], [123], [121], [126], [124], [125]). For the reasons discussed
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 2 of 19



   below, the Court grants in part and denies in part Studio 78’s Amended MSJ; denies in

   part and denies as moot in part MHG’s Motion to Strike; and denies Promus and Palmer’s

   MSJ.

     I.   PROCEDURAL MATTERS

          At the outset, the Court notes that the parties in this case seem to have frequent

   trouble adhering to Court orders and the Local Rules. See (DE [48], [54], [58], [63], [97],

   [98]). Yet again, the parties have failed to comply with a Court order. Specifically, the

   Court’s April 20, 2020 Scheduling Order provides that, within 24 hours of filing a motion

   for summary judgment or a response to the motion, the movant and non-movant must

   separately file an index of cited exhibits that “names each exhibit and references the

   docket entry at which that exhibit may be found.” (DE [30], at 4, 5). Studio 78 and MHG

   have both failed to file this required index.

          Additionally, on March 25, 2021, Studio 78 filed an Amended Statement of Material

   Facts (“ASOMF”) (DE [113]) in support of its Amended MSJ. But this ASOMF was filed

   after the March 12, 2021 deadline for filing dispositive motions, which the Court had

   already extended once. See (DE [65]). Studio 78’s Amended MSJ (DE [99]), though

   timely filed, also includes a section of “Undisputed Facts” that differs from the separately

   filed ASOMF.

          MHG currently moves to strike Studio 78’s ASOMF as untimely and moves to strike

   the “Undisputed Facts” section within Studio 78’s Amended MSJ. See Mot. to Strike 4

   (DE [120]). Studio 78 tries to explain its non-compliance by stating that it filed the ASOMF

   on March 25 because new counsel was retained the previous day and because it intended

   to assist MHG in responding to the Amended MSJ. Studio 78 also responds that it filed

   the ASOMF “for clarification, to have a clean record, and to make it abundantly clear

                                                   2
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 3 of 19



   which set of facts were to be responded to by [MHG].” Resp. to Mot. to Strike 2 (DE [124]).

          This excuse does not satisfy the Court.         Although the Court recognizes the

   complications that come with retaining new counsel in the middle of litigation, new counsel

   is still required to comply with Court orders and should move for leave to file an untimely

   document. Studio 78 blatantly disregarded this Court’s March 12 Order denying its

   motion for extension of time to file dispositive motions. See (DE [98]). It is unclear why

   prior counsel did not think to file the ASOMF on the same day as the Amended MSJ,

   before the dispositive-motion deadline.

          The Court will not tolerate the parties’ repeated non-compliance with Court orders.

   Indeed, both the Scheduling Order and the Local Rules warn the parties that failure to

   comply may result in sanctions. See (DE [30], at 7); S.D. Fla. L.R. 16.1(b)(6) (“[T]he

   parties are required to comply with any pretrial orders by the Court . . . .”); S.D. Fla. L.R.

   16.1(l) (“Failure to comply with the requirements of this Local Rule will subject the party

   or counsel to appropriate penalties, including but not limited to dismissal of the cause, or

   the striking of defenses and entry of judgment.”). The Court finds that striking the ASOMF

   is too harsh a sanction. Instead of granting the portion of MHG’s Motion to Strike

   (DE [120]) directed toward the ASOMF’s untimely filing, the Court will impose another

   sanction. Thus, MHG’s Motion to Strike (DE [120]) is denied in part on the merits.

          But what is the Court to do to encourage lawyers to follow the rules? Indeed, all

   other litigants before this Court on myriad cases abide by the same rules and are aware

   of various sanctions available to the Court for non-compliance.           The federal rules

   authorize sanctions as severe as dismissal where Court orders are ignored. See Fed. R.

   Civ. P. 11, 37. Here, the parties have failed to follow the rules more often than all other

   litigants the combined total of all the cases in the undersigned’s judicial career. See

                                                 3
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 4 of 19



   (DE [30], [48], [54], [58], [63], [97] and [98]). At some point, it would seem that the failure

   to follow rules must be known by the client. And, where the client is a participant in such

   conduct, the Court’s reluctance to dismiss a case is erased. This Court is reticent to end

   a case as a form of punishment, but it would not be unprecedented in this Circuit. See

   Lyons v. O’Quinn, 746 F. App’x 898, 901 (11th Cir. 2018) (“[Dismissal] must be available

   to the district court in appropriate cases, not merely to penalize those whose conduct may

   be deemed to warrant such a sanction, but to deter those who might be tempted to such

   conduct in the absence of such a deterrent.” (citing Nat'l Hockey League v. Metro. Hockey

   Club, Inc., 427 U.S. 639, 643 (1976))). In this case, the better course of practice is to

   consider the lawyers’ positions on appropriate sanctions. Accordingly, counsel for each

   party shall file with the Court, no later than close of business on Tuesday, June 1, 2021,

   a submission not to exceed three double-spaced pages describing appropriate sanctions

   for themselves and their opposition, and why. “I would impose no sanctions” is not an

   option.

             Regarding the “Undisputed Facts” section within Studio 78’s Amended MSJ,

   Studio 78 concedes that the Court should not consider this section because it may cause

   confusion with the ASOMF. Studio 78 agrees to withdraw the “Undisputed Facts” from

   the Court’s consideration. Thus, the portion of MHG’s Motion to Strike (DE [120]) directed

   toward the “Undisputed Facts” within Studio 78’s Amended MSJ is denied as moot, and

   the Court will not consider the “Undisputed Facts.”

       II.   UNDISPUTED MATERIAL FACTS

             The following material facts are undisputed by Studio 78 and MHG.1 This lawsuit


   1 As will be discussed in Part IV.B. below, Engineers intentionally did not submit any statement of material
   facts in support of their MSJ (DE [100]). Thus, these undisputed facts do not apply to that Motion.

                                                        4
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 5 of 19



   stems from purported design deficiencies related to the design of a Fairfield Inn & Suites

   Hotel located in Deerfield Beach, Florida (“the Project” or “the Property”).                   MHG

   contracted with Studio 78 for design services. See (DE [119-3]). MHG sued Studio 78

   for breach of contract (count I) and negligence (count II) relating to those services. Am.

   Compl. (DE [1-2], at 40–58). In the contract, the parties agreed to a standard of care:

             14. Standard of Care: Services provided by the Architect under this
             Agreement will be provided in a manner consistent with that degree of care
             and skill ordinarily exercised by architects currently practicing under similar
             circumstances. The services of the Architect will not be perfect. The B-
             101, 2007 Edition, Standard AIA Form of Agreement shall be the reference
             standard for this agreement.

   (DE [119-3], at 5).

             MHG is not, and never was, the owner or operator of the Property. See Patel

   Depo. (DE [72], at 10).2 At all times relevant to this litigation, another entity—Hotels of

   Deerfield, LLC—owned the Property. Id. at 11, 12, 33; see also (DE [73], at 11–17).

   Hotels of Deerfield is a single-purpose entity that was created to own the Property and

   land. Patel Depo. (DE [72], at 12). Hotels of Deerfield, not MHG, was also the named

   borrower on the promissory note and loan on the Property. Id. at 12, 13, 32, 33.

             MHG asserts that it was Hotels of Deerfield’s “representative and agent” for

   purposes of the Project’s planning, design, and construction, see OSOMF ¶ 14

   (DE [119]); Patel Aff. ¶ 4 (DE [119-1]), but Studio 78 disputes this fact. Studio 78 asserts

   that although Sanjay Patel owned 100% of both entities, see Patel Depo. (DE [72], at 33),

   the record does not indicate an agency relationship anywhere other than in Patel’s

   affidavit. Studio 78 points to another portion of Patel’s deposition indicating that Hotels

   of Deerfield was the borrower under the loan, and Patel was simply a guarantor. Id.



   2   All page numbers of Docket Entries 72 and 73 refer to the CM/ECF-generated page numbers.
                                                      5
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 6 of 19



           After the dispute between Studio 78 and MHG arose, MHG retained Eric Anderson,

   a licensed architect, to serve as replacement architect of record on the Project. See

   Anderson Aff. ¶ 5 (DE [119-4]); Patel Depo. (DE [72], at 41). Regarding the dispute, MHG

   asserts that it “terminated” Studio 78, while Studio 78 asserts that it terminated the

   contract for MHG’s nonpayment of fees. See Anderson Aff. ¶ 5 (DE [119-4]); Patel Depo.

   (DE [72], at 41). Anderson reviewed the Project’s records, including the plans initially

   prepared by Studio 78. Anderson Aff. ¶ 7 (DE [119-4]). In MHG’s Opposing Statement

   of Material Facts, it cites to Anderson’s Affidavit to describe the deficiencies that

   Anderson—in his expert opinion—identified with Studio 78’s plans. See OSOMF ¶¶ 21–

   22 (DE [119]). But, on May 6, 2021, this Court struck Anderson from providing any expert

   evidence in support of MHG’s claims, (DE [127], at 14), and MHG has not disclosed any

   other expert witness in this case. Studio 78 and Engineers now move for summary

   judgment.

    III.   LEGAL STANDARD

           Summary judgment is appropriate “if the movant shows that there is no
           genuine dispute as to any material fact and the movant is entitled to
           judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A district court must
           grant a motion for summary judgment only if the pleadings, depositions,
           answers to interrogatories, and admissions on file, together with the
           affidavits, if any, show that there is no genuine issue as to any material fact
           and that the moving party is entitled to a judgment as a matter of law.”
           Essex Ins. Co. v. Barrett Moving & Storage, Inc., 885 F.3d 1292, 1299 (11th
           Cir. 2018). An issue is “genuine” if a reasonable trier of fact, viewing all of
           the record evidence, could rationally find in favor of the nonmoving party in
           light of his burden of proof. Harrison v. Culliver, 746 F.3d 1288, 1298 (11th
           Cir. 2014). And a fact is “material” if, “under the applicable substantive law,
           it might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co.,
           357 F.3d 1256, 1259–60 (11th Cir. 2004). “[W]here the material facts are
           undisputed and do not support a reasonable inference in favor of the non-
           movant, summary judgment may properly be granted as a matter of law.”
           DA Realty Holdings, LLC v. Tenn. Land Consultants, 631 F. App'x 817, 820
           (11th Cir. 2015).

   Nakava, LLC v. S. Pac. Elixir Co., 2020 WL 4601641, at *1 (S.D. Fla. Aug. 10, 2020).
                                             6
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 7 of 19




   IV.     DISCUSSION

               A. Studio 78’s Amended MSJ

           Studio 78 argues that summary judgment should be entered in its favor on MHG’s

   negligence claim for two reasons: (1) MHG lacks Article III standing to bring the

   negligence claim because it suffered no injury, nor is MHG the real party in interest under

   Federal Rule of Civil Procedure 17(a)(1)3; and (2) with Anderson having been struck as

   an expert, MHG offers no other expert evidence to prove its negligence claim. The Court

   addresses each argument in turn.

                       i. Standing

           The party invoking federal jurisdiction bears the burden of proving standing.

   Bischoff v. Osceola Cty., 222 F.3d 874, 878 (11th Cir. 2000) (citing Lujan v. Defenders of

   Wildlife, 504 U.S. 555, 561 (1992)). When standing becomes an issue on a motion for

   summary judgment, the plaintiff cannot rely on “mere allegations” that it was injured by

   the defendant’s conduct. Id. (citing Lujan, 504 U.S. at 561). “Instead, the plaintiff must

   ‘set forth by affidavit or other evidence specific facts, . . . which for purposes of the

   summary judgment motion will be taken to be true.’” Id. (omission in original) (internal

   quotation marks omitted) (quoting Lujan, 504 U.S. at 561). The disputed facts, however,

   must still be construed in the plaintiff’s favor. Id. (quoting Haase v. Sessions, 835 F.2d

   902, 904 (D.C. Cir. 1987)).


   3 Studio 78 originally argued in its Amended MSJ that MHG also lacked standing to bring the breach-of-
   contract claim in count I but has since withdrawn that argument. See Reply 1 n.1, 7 (DE [122]). Thus, only
   the negligence claim is at issue.

   The Court notes, however, that Studio 78’s Amended MSJ is confusing. Studio 78 seems to include only
   one paragraph specifically pertaining to its negligence argument. See Studio 78’s Am. MSJ 13–14
   (DE [99]). On the other hand, the conclusion paragraph of the text preceding the negligence-specific
   argument says that summary judgment should also be entered on the negligence claim. See id. at 13. The
   Court will attempt to decipher Studio 78’s arguments as written.
                                                       7
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 8 of 19



          To establish Article III standing, a plaintiff must establish three elements:

          First, the plaintiff must have suffered an “injury in fact”—an invasion of a
          legally protected interest which is (a) concrete and particularized, and (b)
          “actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Second, there must
          be a causal connection between the injury and the conduct complained of—
          the injury has to be “fairly . . . trace[able] to the challenged action of the
          defendant, and not . . . th[e] result [of] the independent action of some third
          party not before the court.” Third, it must be “likely,” as opposed to merely
          “speculative,” that the injury will be “redressed by a favorable decision.”

   Id. at 883 (omissions and alterations in original) (quoting Lujan, 504 U.S. at 560–61).

          “The concepts of a plaintiff's standing to sue and his status as the real party in

   interest are interrelated, yet conceptually distinct.” Gonzalez ex rel. Gonzalez v. Reno,

   86 F. Supp. 2d 1167, 1182 (S.D. Fla. 2000), aff'd sub nom. Gonzalez v. Reno, 212 F.3d

   1338 (11th Cir. 2000). Under Federal Rule of Civil Procedure 17(a)(1), “[a]n action must

   be prosecuted in the name of the real party in interest.” “In general, a real party in interest

   is a party that has a real and substantial stake in the litigation and who exercises

   substantial control over the litigation.” Broyles v. Bayless, 878 F.2d 1400, 1403 (11th Cir.

   1989) (citing Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 465 (1980)). But “[t]he court may

   not dismiss an action for failure to prosecute in the name of the real party in interest until,

   after an objection, a reasonable time has been allowed for the real party in interest to

   ratify, join, or be substituted into the action.” Fed. R. Civ. P. 17(a)(3).

          The purpose of Rule 17(a) is “to protect the defendant against a subsequent action

   by the party actually entitled to recover, and to [e]nsure generally that the judgment will

   have its proper effect as res judicata.” Steger v. Gen. Elec. Co., 318 F.3d 1066, 1080

   (11th Cir. 2003) (quoting Rule 17 advisory committee notes (1966)); see also Tennyson

   v. ASCAP, 477 F. App’x 608, 610 (11th Cir. 2012) (“The purpose of [Rule 17(a)] ‘is to

   enable the defendant to avail himself of evidence and defenses that the defendant has

   against the real party in interest, and to assure him finality of the judgment, and that he
                                                 8
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 9 of 19



   will be protected against another suit brought by the real party at interest on the same

   matter.’” (quoting Celanese Corp. of Am. v. John Clark Indus., 214 F.2d 551, 556 (5th Cir.

   1954))). But “[a] district court does not exceed its power when it takes jurisdiction over a

   controversy, even if not brought by the real party in interest, as long as there exists a

   substantial identity of interest between the original plaintiff and the true party in interest,

   and as long as the pleadings set forth the facts upon which the real party would base its

   invocation of the court's jurisdiction in its own right.” Delta Coal Program v. Libman, 743

   F.2d 852, 856 (11th Cir. 1984) (footnote omitted).

          Here, the bulk of the argument section in Studio 78’s Amended MSJ is dedicated

   to parroting case law on both Article III standing and Rule 17(a). 4 Studio 78 argues that

   MHG is not the real party in interest and lacks standing because it is undisputed that MHG

   never owned the property, was not a borrower under the note and loan, and has not

   suffered any injury causing damage. Studio 78 also contends that the record is devoid of

   any evidence supporting an agency theory between MHG and Hotels of Deerfield.

          But it is unclear to the Court how these arguments apply to the negligence claim.

   Studio 78 does not direct the Court to any case law holding that a party who does not

   own a building cannot sue in negligence for a breach of the architectural standard of care.

   All the undisputed evidence in this case shows that MHG and Studio 78 agreed that

   Studio 78 would provide architectural design services for the Project, and Studio 78’s

   plans were purportedly deficient. Thus, Studio 78’s argument that it owed no legal duty

   of care to MHG, and MHG therefore lacks standing, is without merit.

            The Court also agrees with MHG that Studio 78 misrepresents Patel’s deposition



   4Studio 78 apparently entirely forgets in its Reply that it—not MHG—was the party who raised Rule 17(a)
   and appears to argue that Rule 17(a) is inapplicable to this case.
                                                     9
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 10 of 19



   testimony.     Studio 78 asserts that even Patel, MHG’s president, conceded in his

   deposition that MHG lacked standing to file suit. See Studio 78’s Am. MSJ 11–12

   (DE [99]). But Patel made no such concession. Rather, Patel was asked how MHG was

   damaged by the increased loan amount if Hotels of Deerfield was the named borrower

   under the loan, to which Patel responded that he wholly owned both MHG and Hotels of

   Deerfield. Patel Depo. (DE [72], at 32–33). Counsel also clarified that Hotels of Deerfield

   was the borrower and Patel was just a guarantor, at which point Patel said: “You want us

   to name [Hotels of] Deerfield in this lawsuit as well? We can revise that. It is a cost. I

   mean, [Studio 78 is] not going to get out of it. This is a cost that increased, that cost us

   more.” Id. at 33 (emphasis added). Thus, it is clear that Patel never conceded that MHG

   did not have standing but was instead stating that Hotels of Deerfield could be added as

   plaintiff to the suit.

           Further, the record includes Patel’s Affidavit, in which he attests that “MHG was

   [Hotels of] Deerfield’s representative and agent for the purpose of the Project’s planning,

   design and construction.” Patel Aff. ¶ 4 (DE [119-1]). Studio 78’s Reply Statement of

   Material Facts disputes this fact, points to Patel’s same above-quoted deposition

   testimony in opposition, and states that MHG “created” this agency relationship in the

   affidavit. See RSOMF ¶ 14 (DE [123]). The Court does not find that Studio 78’s assertion

   of a dispute creates an issue of genuine material fact. Cf. Marchisio v. Carrington

   Mortgage Services, LLC, 919 F.3d 1288, 1311 (11th Cir. 2019) (“Generally, the existence

   of an agency relationship is a question of fact; however, when the moving party fails to

   produce any supportive evidence or when the evidence presented is so unequivocal that

   reasonable persons could reach but one conclusion, that question of fact becomes a

   question of law to be determined by the court.” (quoting Hickman v. Barclay's Int'l Realty,

                                               10
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 11 of 19



   Inc., 5 So.3d 804, 806 (Fla. 4th DCA 2009))). Patel’s affidavit testimony is consistent with

   his deposition testimony that, as owner of both entities, he (through MHG) would also be

   Hotels of Deerfield’s agent.     Thus, the Court finds that, even assuming Hotels of

   Deerfield—and not MHG—was the real party in interest, both entities share “a substantial

   identity of interest,” and the pleadings set forth enough facts that would allow Hotels of

   Deerfield to invoke jurisdiction in its own right to adjudicate the negligence claim. See

   Delta Coal Program, 743 F.2d at 856.

          Studio 78 also relies on Elandia International, Inc. v. Koy, 2010 WL 2179770 (S.D.

   Fla. Feb. 22, 2010), report and recommendation adopted sub nom. Elandia Int’l, Inc. v.

   Ah Koy, 2010 WL 2196040 (S.D. Fla. June 1, 2010), to support its standing argument. In

   Elandia, in quoting an out-of-circuit case, the court stated that “[w]here the directors and

   officers of one company decide[] to incorporate a separate company, whatever the

   motive, they become ‘bound by the disadvantages as well as the advantages of separate

   incorporation.’” Id. at *7 (quoting Diesel Sys., Ltd. v. Yip Shing Diesel Eng'g Co., Ltd.,

   861 F. Supp. 179, 181 (E.D.N.Y. 1994)). There, a company called Datec Group wholly

   owned the subsidiary Generic, and Generic partially owned the subsidiary Datec PNG.

   Id. at *1 & n.3. The plaintiff, eLandia, entered into an agreement with defendant Datec

   Group (and others) whereby eLandia exchanged 31% of its voting share capital for Datec

   Group’s operating subsidiaries, Generic and Datec PNC. Id. at *1. But eLandia had no

   direct ownership interest in Datec PNG, only Generic did. Id. at 7. Thus, the court

   determined that Generic, and not eLandia, owned the tortious interference claim. Id. at

   8. Even though eLandia was substantially involved in the underlying negotiation and

   business deal, only Generic had the necessary business relationship with Datec PNG

   required to bring a tortious interference claim. Id.

                                                11
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 12 of 19



           This Court finds Elandia unpersuasive. First, aside from tortious interference not

   being at issue here, MHG and Hotels of Deerfield are both wholly owned by Patel.

   Second, MHG and Studio 78 contracted for design plans, and Studio 78 was allegedly

   negligent in discharging its duties related to those plans. Thus, MHG—the corporation

   that entered into the contract for design services—is the proper plaintiff in this suit.5

           Studio 78 also reiterates in its Reply that MHG “unquestionably lacks standing to

   sue in negligence” but fails to elaborate on this unsupported assertion.                          Reply 7

   (DE [122]). All Studio 78 contends is that MHG’s damages in the form of investment and

   increased loan amounts do not, in and of themselves, support standing to assert

   negligence.6 The Court is unpersuaded by this conclusory argument. Studio 78 therefore

   is not entitled to summary judgment on its argument that MHG lacks standing to bring its

   negligence claim.

                       ii. Architectural Standard of Care

           To establish a claim for architectural negligence under Florida law, the plaintiff

   must prove: “(1) a legal duty requiring the defendant to protect others from unreasonable

   risks, (2) breach of that duty, (3) a causal connection between the defendant’s conduct

   and the injury, and (4) damages.” Suffolk Constr. Co., Inc. v. Rodriguez & Quiroga

   Architects Chartered, 2018 WL 1335185, at *2 (S.D. Fla. Mar. 15, 2018) (citing Williams



   5 MHG’s negligence and breach-of-contract claims are similar but appear to be independent, though no
   party has raised this issue. See generally King v. Bencie, 752 F. App’x 881, 883 (11th Cir. 2018) (discussing
   Florida’s independent-tort doctrine); Lamm v. State St. Bank & Tr., 749 F.3d 938, 947 (11th Cir. 2014)
   (same). The Court is not ruling that the contract itself confers the necessary standing for the negligence
   claim. Rather, the Court is finding that MHG—not Hotels of Deerfield—and Studio 78 had the requisite
   relationship that would confer a duty of care.

   6 It should also be noted that, in Studio 78’s Reply Statement of Material Facts, it disputed the increased
   loan amounts that MHG incurred as a result of the alleged negligence without any record support and also
   noted that these facts were not relevant to the negligence argument of its Amended MSJ. See OSOMF ¶¶
   28, 30 (DE [119]); RSOMF ¶¶ 28, 30 (DE [123]). Thus, it is unclear why Studio 78 is raising the loan
   amounts in its Reply to the negligence argument.
                                                       12
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 13 of 19



   v. Davis, 974 So. 2d 1052, 1057 (Fla. 2007); Moransais v. Heathman, 744 So. 2d 973,

   975 n.3 (Fla. 1999), receded from on other grounds by Tiara Condo. Ass'n, Inc. v. Marsh

   & McLennan Cos., Inc., 110 So. 3d 399 (Fla. 2013)). “Florida courts have recognized

   that architecture is a profession where a standard exists [that] is ‘created by architects in

   the community.’” U.S. ex rel. J&A Mech., Inc. v. Wimberly Allison Tong & Goo, 2006 WL

   3388450, at *3 (M.D. Fla. Nov. 21, 2006) (quoting Graulich v. Frederic H. Berlowe &

   Assocs., 338 So. 2d 1109, 1110 (Fla. 3d DCA 1976)). “The duty owed by a professional

   is ‘a duty to perform the requested services in accordance with the standard of care used

   by similar professionals in the community under similar circumstances.’” Downs v. U.S.

   Army Corps of Eng’rs, 517 F. App’x 717, 721 (11th Cir. 2013) (quoting Moransais, 744

   So. 2d at 975–76).

          Further, “[w]here a duty is not so obvious as to be apparent to persons of common

   experience, as is generally the case with professional negligence, a plaintiff must offer

   expert testimony to establish the standard of care used by similar professionals in the

   community under similar circumstances.”           U.S. ex rel. J&A Mech., Inc., 2006 WL

   3388450, at *3 (citing O'Grady v. Wickman, 213 So. 2d 321, 323 (Fla. 4th DCA 1968);

   Moransais, 744 So. 2d at 975–76); see also Chirillo v. Granicz, 199 So. 3d 246, 252 (Fla.

   2016) (“To determine what skills, means and methods are recognized as necessary and

   customarily followed in the community with respect to any given case normally requires

   expert testimony, except where the duty and its breach are so obvious as to be apparent

   to persons of common experience.” (quoting Brooks v. Serrano, 209 So. 2d 279, 280 (Fla.

   4th DCA 1968))).

          Here, it is undisputed that the Court struck Anderson from providing any expert

   testimony or evidence in support of MHG’s claims, see (DE [127], at 14), and MHG has

                                                13
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 14 of 19



   not retained any other expert witness. Thus, although Anderson discusses in his affidavit

   how Studio 78 breached the architectural duty of care, see (DE [119-4]), the Court may

   not consider this evidence.     In MHG’s Response, it attempts to recast Anderson’s

   testimony in his affidavit as lay witness—as opposed to expert witness—testimony by

   removing references to Anderson’s use of the word “architect” and asserting that Studio

   78 breached “the general standard of care.” See MHG’s Resp. in Opp’n 11–12 (DE [118]).

          But the Court is unpersuaded by this sidestepping.         First, MHG’s Amended

   Complaint alleges that Studio 78 breached its industry-imposed duty of care as an

   architect. Am. Compl. (DE [1-2], at 43). Thus, MHG did not plead ordinary negligence.

   Second, it cannot be said that Studio 78’s duty here was an obvious duty apparent to

   individuals of common experience such that expert testimony would not be required. See

   U.S. ex rel. J&A Mech., Inc., 2006 WL 3388450, at *3; Chirillo, 199 So. 3d at 252. The

   Court also rejects MHG’s argument that expert testimony is not required because the

   parties’ contract codified the standard of care. Although the contract does include such

   a provision, the contract provides that the duty of care is “that degree of care and skill

   ordinarily exercised by architects currently practicing under similar circumstances.”

   (DE [119-3], at 5). But the factfinder would not know the ordinary degree of skill exercised

   by an architect under similar circumstances unless it were told so by another expert

   architect. Thus, the Court finds that Studio 78 is entitled to summary judgment on MHG’s

   negligence claim because MHG has no expert testimony to establish duty and breach.

             B. Engineers’ MSJ

          The operative pleading for Engineers’ MSJ is Studio 78’s Third-Party Complaint

   against Engineers (DE [1-3], at 256–96). Relevant to the Florida Project, Studio 78

   alleges breach of contract (count IV), breach of professional standard of care (count V),

                                               14
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 15 of 19



   and common-law indemnity (count VI).

          Engineers’ entire MSJ is premised on the argument that Studio 78 cannot prove

   its claims as a matter of law because Studio 78 has not responded to any of Engineers’

   discovery requests and has not produced its corporate representative for deposition. But

   there is one fatal flaw in Engineers’ argument—they did not file a statement of material

   facts in support of their MSJ. See Fed. R. Civ. P. 56(c)(1)(B) (“A party asserting that a

   fact cannot be or is genuinely disputed must support the assertion by: . . . showing that .

   . . an adverse party cannot produce admissible evidence to support the fact.”); S.D. Fla.

   L.R. 56.1(a)(1) (“A motion for summary judgment and the opposition to it shall each be

   accompanied by a separate and contemporaneously filed and served Statement of

   Material Facts.” (emphasis added)). While it may be true that Studio 78 has failed to

   engage in discovery, the Court has no competent evidence on which it may properly enter

   summary judgment, as counsel’s unsupported argument is not evidence. See Bryant v.

   U.S. Steel Corp., 428 F. App’x 895, 897 (11th Cir. 2011) (“[C]ounsel's argument is not

   evidence.” (citing Skyline Corp. v. NLRB, 613 F.2d 1328, 1337 (5th Cir. 1980))); Latele

   Television, C.A. v. Telemundo Commc’ns Grp., LLC, 2014 WL 7272974, at *7 (S.D. Fla.

   Dec. 18, 2014) (“Rhetoric and attorney argument are no substitute for record evidence.”).

          Nevertheless, Engineers argue that they are not required to submit a statement of

   material facts because all that Rule 56 requires is that they “point out” the lack of evidence

   supporting Studio 78’s claims. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)

   (“[T]he burden on the moving party may be discharged by ‘showing’—that is, pointing out

   to the district court—that there is an absence of evidence to support the nonmoving

   party's case.”); Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (“A court

   should grant summary judgment when, ‘after an adequate time for discovery, a party fails

                                                15
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 16 of 19



   to make a showing sufficient to establish the existence of an essential element of that

   party's case.’” (quoting Nolen v. Boca Raton Cmty. Hosp., Inc., 373 F.3d 1151, 1154 (11th

   Cir. 2004))).

          Although it is true that “a complete failure of proof concerning an essential element

   of the nonmoving party's case necessarily renders all other facts immaterial,” the movant

          always bears the initial responsibility of informing the district court of the
          basis for its motion, and identifying those portions of “the pleadings,
          depositions, answers to interrogatories, and admissions on file, together
          with the affidavits, if any,” which it believes demonstrate the absence of a
          genuine issue of material fact.

   Celotex Corp., 477 U.S. at 323 (emphasis added); see also Reese v. Herbert, 527 F.3d

   1253, 1268 (11th Cir. 2008) (“The movant . . . continues to shoulder the initial burden of

   production in demonstrating the absence of any genuine issue of material fact, and the

   court must satisfy itself that the burden has been satisfactorily discharged.”). Here,

   Engineers have failed to comply with Rule 56. The Court does not even know what

   interrogatories Studio 78 was served with and whether they would have established the

   necessary elements of each of the three claims.7

          And even if Federal Rule of Civil Procedure 56 does not require specific citations

   to record material when pointing out a lack of evidence, there is no doubt that Local Rule

   56.1(a)(1)—by use of its mandatory language requiring a statement of material facts in

   support of a summary-judgment motion—does. See S.D. Fla. L.R. 56.1(a)(1) (providing

   that a motion for summary judgment “shall . . . be accompanied by a separate” statement

   of material facts); see also S.D. Fla. L.R. 56.1(b)(1)(B) (providing that all statements of



   7 The Court acknowledges that Studio 78 concedes that its corporate representative has not been deposed
   and that it has not responded to Engineers’ discovery requests. See Studio 78’s Resp. in Opp’n 3, 7
   (DE [121]). But these concessions are likewise not properly before the Court because Engineers
   themselves have not offered any summary-judgment evidence to discharge their initial burden.
                                                     16
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 17 of 19



   material facts shall “[c]onsist of separately numbered paragraphs, limited as far as

   practicable to a single material fact, with each fact supported by specific, pinpoint

   references to particular parts of record material, including depositions, documents,

   electronically stored information, affidavits, stipulations (including those made for

   purposes of the motion only), admissions, and interrogatory answers”). Local rules are

   not “mere technicalit[ies]” but are “designed to help the court identify and organize the

   issues in the case.” See Mann, 588 F.3d at 1303 (citing Reese, 527 F.3d at 1268)

   (interpreting Northern District of Georgia’s similar local rule on summary judgment).

           Further, Engineers’ reliance on an out-of-circuit case, Wady v. Provident Life &

   Accident Insurance Co. of America, 216 F. Supp. 2d 1060 (C.D. Cal. 2002), is

   unpersuasive. Engineers rely on one sentence in Wady: “On an issue as to which the

   nonmoving party will have the burden of proof, . . . the movant can prevail merely by

   pointing out that there is an absence of evidence to support the nonmoving party's case.”

   Id. at 1065 (citing Celotex Corp., 477 U.S. at 323). But “pointing out” under Rule 56 still

   requires referring to specific portions of the record, not just simply making conclusory

   assertions by counsel. And, importantly, a footnote in Wady shows that the movant-

   defendant submitted a statement of uncontroverted facts, and the nonmovant-plaintiff

   filed a statement of genuine issues that disputed the defendant’s facts. See id. at 1063

   n.8. Thus, Wady is distinguishable, as this Court has no properly submitted undisputed

   facts before it under Local Rule 56.1.8


   8 The Eleventh Circuit case of Ojeda v. Louisville Ladder Inc. (Ojeda II), 410 F. App’x 213 (11th Cir. 2010),
   warrants brief discussion because it is similar to this case but contains one important distinction. In Ojeda
   II, like here, the plaintiff conducted no discovery, so the defendant moved for summary judgment under
   Celotex on the basis that the plaintiff had no evidence supporting the elements of his claims. Id. at 215.
   The Eleventh Circuit affirmed the district court’s grant of summary judgment in the defendant’s favor
   because the plaintiff’s affidavit contained conclusory, inadmissible evidence and because the plaintiff failed
   to come forth with evidence supporting his claims. Id. at 216. The district court’s prior order reveals that
   the defendant’s statement of material facts did not cite to any record evidence but admitted that some of
                                                        17
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 18 of 19



           In their Reply, Engineers still maintain that “all necessary undisputed material facts

   were addressed in the Background and Procedural Posture sections of [their] Motion for

   Summary Judgment.” Reply 6 (DE [126]). But this does not suffice under Local Rule

   56.1(a)(1), which carries “the force of law.” See Hollingsworth v. Perry, 558 U.S. 183,

   191 (2010); see, e.g., United States v. Marder, 183 F. Supp. 3d 1231 (S.D. Fla. 2016)

   (applying S.D. Fla. L.R. 56.1 and concluding that, without a supporting statement of

   material facts, the court had “no basis to entertain” defendants’ motion for partial summary

   judgment).       Consequently, the Court denies Engineers’ MSJ and need not reach

   Engineers’ substantive arguments.

    V.     CONCLUSION

           In conclusion, with respect to Studio 78’s Amended MSJ, the Court finds that

   Studio 78 is not entitled to summary judgment on its standing argument on the negligence

   claim. But Studio 78 is entitled to summary judgment on the negligence claim because it

   has established that MHG will not be able to prove the architectural standard of care and

   breach without expert testimony. With respect to MHG’s Motion to Strike, the Court

   declines to strike Studio 78’s Amended Statement of Material Facts. Lastly, with respect

   to Engineers’ MSJ, the Court has no properly filed undisputed facts before it that would

   allow it to enter summary judgment in Engineers’ favor. Accordingly, it is hereby




   the plaintiff’s allegations in the complaint were true. Ojeda v. Louisville Ladder Inc. (Ojeda I), 2009 WL
   10697444, at *1 n.1 (S.D. Fla. Sept. 15, 2009). The defendant’s statement of material facts also made
   assertions about the lack of discovery taken in the case, which the plaintiff did not dispute. Id.

   But this Court finds Ojeda I and II distinguishable because—significantly—Engineers here have failed to
   file a statement of material facts to support their assertions about the lack of discovery, which violates Local
   Rule 56.1(a)(1).
                                                         18
Case 0:19-cv-62880-AHS Document 129 Entered on FLSD Docket 05/25/2021 Page 19 of 19



         ORDERED AND ADJUDGED that:

      1. Studio 78’s Amended Motion for Summary Judgment (DE [99]) is GRANTED IN

         PART AND DENIED IN PART. Studio 78’s argument that it is entitled to summary

         judgment on the negligence claim because of MHG’s lack of standing is DENIED.

         Studio 78’s argument that it is entitled to summary judgment because MHG cannot

         prove the negligence claim without expert testimony is GRANTED.

      2. MHG’s Motion to Strike (DE [120]) is DENIED IN PART AND DENIED AS MOOT

         IN PART. The portion of MHG’s Motion directed to Studio 78’s “Undisputed Facts”

         is DENIED AS MOOT in light of Studio 78’s agreement to withdraw that section of

         its Amended MSJ. The portion of MHG’s Motion directed to Studio 78’s Amended

         Statement of Material Facts is DENIED.

      3. Engineers’ Motion for Summary Judgment (DE [100]) is DENIED.

      4. Counsel for the parties are DIRECTED to file their sanctions submissions, not

         exceeding three double-spaced pages, by no later than the close of business on

         June 1, 2021, describing appropriate sanctions for themselves and their

         opposition.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 25th day of

   May 2021.




   Copies furnished to counsel via CM/ECF




                                            19
